          Case 19-41818                    Doc 17           Filed 04/09/19 Entered 04/09/19 18:16:41               Main Document
                                                                          Pg 1 of 10
                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
            Brian Keith Henderson
 In re      Cynthia Marie Henderson                                                                     Case No.   19-41818
                                                                                 Debtor(s)              Chapter    13

                               CERTIFICATE OF SERVICE – CHAPTER 13 REPAYMENT PLAN

I certify that a true and correct copy of the foregoing document was filed electronically on 4/9/19 with the
United States Bankruptcy Court, and has been served on the parties in in interest via e-mail by the Court’s
CM/ECF System as listed on the Court’s Electronic Mail Notice List.
I certify that a true and correct copy of the foregoing document was filed electronically with the United States
Bankruptcy Court, and has been served by Regular United States Mail Service, postage fully pre-paid, address
to those parties listed on the Court’s Manual Notice List and listed below on 4/9/19:
I certify that a true and correct copy of the foregoing document was filed electronically with the United States
Bankruptcy Court, and has been served on the following Insured Depository Institution pursuant to Fed. R.
Bankr. P. 7004(h), or on the United States, or any of its officers or agencies pursuant to Fed. R. Bankr. P.
7004(b)(4) or (5), on 4/9/19 by first class mail addressed to the following persons or entities:



                                                                                                    The Law Office of Tracy A. Brown, PC

                                                                                              By:     /s/ Tracy A. Brown
                                                                                                       Tracy A. Brown #47074MO
                                                                                                      1034 S. Brentwood Blvd, Suite 1830
                                                                                                      St. Louis, MO 63117
                                                                                                      tbrownfirm@bktab.com
                                                                                                      (314) 644-0303
                                                                                                      (314) 644-0333 fax

Diana S. Daugherty                               Missouri Department of Revenue               IRS Centralized Insolvency
PO Box 430908                                    PO Box 385                                   PO Box 7346
St. Louis, MO 63143                              Jefferson City, MO 65105-0385                Philadelphia, PA 19101-7346

US Attorney
111 S. 10th Street, 20th Floor
St. Louis, MO 63102

 Account Resolution Corp
 ATTN: Bankruptcy
 PO Box 3860
 Chesterfield, MO 63006
 Account Resolution Corp
 ATTN: Bankruptcy
 PO Box 3860
 Chesterfield, MO 63006
 Accounts Receivable
 1806 33rd Street
 Suite 180
 Orlando, FL 32839
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
          Case 19-41818                    Doc 17           Filed 04/09/19 Entered 04/09/19 18:16:41   Main Document
                                                                          Pg 2 of 10
 Ace Cash
 1231 Greenway Dr
 Irving, TX 75038
 ADT Security Services
 3190 S. Vaughn Way
 Aurora, CO 80014
 Allan Tree Services, Inc.
 PO Box 25
 Hartford, IL 62048
 Amcol Systems
 P.O. Box 21625
 Columbia, SC 29221
 Ameren Illinois
 PO Box 88034
 Chicago, IL 60680
 American Home Shield
 P.O Box 1259
 Dept. # 127975
 Oaks, PA 19456
 American Medical Collection Agency
 Attention: Bankruptcy
 4 Westchester Plaza, Suite 110
 Elmsford, NY 10523
 Amplify Loan
 P.O. Box 542
 Lac Du Flambeau, WI 54538
 Ashton-Drake Galleries
 9307 Milwaukee Ave.
 Niles, IL 60714
 AT&T c/o Bankruptcy
 4331 Communications Flr 4W
 Dallas, TX 75211
 ATA Karate
 17361 Edison Ave
 Chesterfield, MO 63005
 Athletico Physical Therapy
 600 Oakmont Ln., Ste. 600C
 Westmont, IL 60559
 Bank Of The West
 ATTN: Bankruptcy
 180 Montgomery Street 25th Floor
 San Francisco, CA 94104
 Capital One Attn: Bankruptcy
 PO Box 30285
 Salt Lake City, UT 84130
 Carson Smithfield, LLC
 P.O. Box 9216
 Old Bethpage, NY 11804
 Choice Recovery
 1550 Old Henderson Rd Suite 100
 Columbus, OH 43220
 Chrysler Capital
 P.O. Box 961275
 Fort Worth, TX 76161-1275
 Club Fitness
 7055 Mexico, Ste. 1210
 Saint Peters, MO 63376




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
          Case 19-41818                    Doc 17           Filed 04/09/19 Entered 04/09/19 18:16:41   Main Document
                                                                          Pg 3 of 10
 Collector of Revenue
 41 S. Central Ave.
 ATTN: Bankruptcy
 Saint Louis, MO 63105
 Commerce Bank
 Attn: Bankruptcy /KC- Rec -10
 PO Box 419248
 Kansas City, MO 64141
 Commerce Bank
 Attn: Bankruptcy / KC Rec-10
 P.O. Box 419248
 Kansas City, MO 64141
 Consumer Collection Management
 Attn: Bankruptcy
 PO Box 1839
 Maryland Heights, MO 63043
 Credence
 c/o Directv LLC
 17000 Dallas Parkway, Ste 204
 Dallas, TX 75248
 Credit One Bank
 PO Box 98873
 Las Vegas, NV 89193-8873
 Dept of Ed / Navient
 Attn: Claims Dept
 PO Box 9635
 Wilkes Barr, PA 18773
 Discover Financial
 PO Box 3025
 New Albany, OH 43054
 Diversified Consultants, Inc.
 Attn: Bankruptcy
 PO Box 551268
 Jacksonville, FL 32255
 Down to the Wire
 6209 Mid Rivers Mall Drive, #174
 Saint Charles, MO 63304
 Ernst Radiology
 PO Box 1127
 Maryland Heights, MO 63043
 First Premier Bank
 Attn: Bankruptcy
 PO Box 5524
 Sioux Falls, SD 57117
 Freedom Mortgage Corporation
 Attn: Bankruptcy
 PO Box 50428
 Indianapolis, IN 46250
 I C System Inc
 Attn: Bankruptcy
 P.O. Box 64378
 St. Paul, MN 55164
 Internal Revenue Service
 PO Box 7317
 c/o Missouri Cases
 Philadelphia, PA 19101-7317
 IRS
 Centralized Insolvency Operation
 PO Box 7346
 Philadelphia, PA 19101-7346

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
          Case 19-41818             Doc 17         Filed 04/09/19 Entered 04/09/19 18:16:41                     Main Document
                                                                 Pg 4 of 10
                                                   UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF MISSOURI

 In re:                                                               )
 Brian Keith Henderson                                                )   Case No.     19-41818-399
 Cynthia Marie Henderson                                              )   Chapter 13
 SSN: xxx-xx-9009                                                     )   Hearing Date:     6/05/19
 Debtor(s)                                                            )   Hearing Time: 9:00AM
                                                                      )   Hearing Loc:     Bankruptcy Courtroom 5 North.

                                                                  CHAPTER 13 PLAN


 1.1       A limit on the dollar amount of a secured claim, which may result in a                Included
           partial payment or no payment at all to the secured creditor.                         Not Included
 1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money                      Included
           security interest.                                                                    Not Included
 1.3       Nonstandard provisions set out in Part 5.                                             Included
                                                                                                 Not Included

Part 1.              NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the presence of an option does not indicate that
the option is appropriate in your circumstances or that it is permissible in the Eastern District of Missouri. Plans that do not comply
with local rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to confirmation in accordance
with the Eastern District of Missouri Local Bankruptcy Rule 3015. The Bankruptcy Court may confirm this plan without further notice
if no objection to confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO PARTICIPATE IN
DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL SHARE ONLY IN FUNDS DISBURSED AFTER THE
CHAPTER 13 TRUSTEE RECEIVES THE CLAIM.

Part 2.              PLAN PAYMENTS AND LENGTH OF PLAN

2.1     Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as follows: (complete one of the
following payment options)

           (A) $ 1,575.00 per month for 60 months.

           (B) $    per month for       months, then $       per month for   months, then $   per month for     months.

           (C) A total of $     through      , then $    per month for    months beginning with the payment due in   , 20    .

2.2      Tax Refunds. Within fourteen days after filing federal and state income tax returns, Debtor shall provide the Chapter 13
Trustee with a copy of each return required to be filed during the life of the plan. The Debtor shall send any tax refund received
during the pendency of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to pay income taxes
owed to any taxing authority for the same period as the refund. Debtor may also retain $1,250 for single filers or $1,500 for joint filers
and refundable tax credits consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3        Additional Lump Sums. Debtor shall send additional lump sums(s) consisting of NONE , if any, to be paid to the Trustee.

Part 3.              DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated otherwise, the Chapter 13 Trustee will make
the payments to creditors. All disbursements by the Trustee will be made pro-rata by class, except per month disbursements described
below. However, if there are funds available after payment of equal monthly payments in paragraph 3.5 and fees in paragraph 3.6,
those funds may be distributed again to those same paragraphs until paid in full before distributing to the next highest paragraphs:
                                                                    1 
Software Copyright (c) 1996‐2019 Best Case, LLC ‐ www.bestcase.com                                                          Best Case Bankruptcy 
        Case 19-41818               Doc 17         Filed 04/09/19 Entered 04/09/19 18:16:41              Main Document
                                                                 Pg 5 of 10

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on any executory contract accepted in
paragraphs 3.3(A) or (B) over the following period, estimated as follows:

 CREDITOR NAME                                       TOTAL AMOUNT DUE                     CURE PERIOD (6 months or less)
 None                                                $0.00                                6 months

3.3       Pay the following sub-paragraphs concurrently:

     (A) Post-petition real property lease payments. Debtor assumes executory contract for real property with the following
creditor(s) and proposes to maintain payments (which the Debtor shall pay) in accordance with terms of the original contract as
follows:

 CREDITOR NAME                                       MONTHLY PAYMENT
 -NONE-

     (B) Post-petition personal property lease payments. Debtor assumes executory contract for personal property with the
following creditor(s) and proposes to maintain payments (which the Trustee shall pay) in accordance with terms of the original
contract as follows:

 CREDITOR NAME                                       MONTHLY PAYMENT                      EST MONTHS REMAINING
 Progressive Leasing                                 286.26                               6
 Progressive Leasing                                 589.00                               5

     (C) Continuing Debt Payments (including post-petition mortgage payments on real estate, other than Debtor's residence.)
Maintain payments of the following continuing debt(s) in accordance with terms of the original contract with any arrearages owed at
the time of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed below or as adjusted by the
creditor under terms of the loan agreement.

 CREDITOR NAME                                       MONTHLY PAYMENT
 -NONE-

   (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on debt(s) secured by lien(s) on
Debtor(s) residence shall be paid at the monthly amount listed below (or as adjusted by creditor under terms of loan agreement) to:

 CREDITOR NAME                                       MONTHLY PAYMENT                      BY DEBTOR/TRUSTEE
 Freedom Mortgage Corporation                        $1,076.00                            Debtor

    (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears (not provided for elsewhere in the
plan) in full in equal monthly installments over the life of the plan, estimated as:

 CREDITOR NAME                                       TOTAL AMOUNT DUE                     INTEREST RATE
 -NONE-


3.4       Attorney Fees. Pay Debtor's attorney $ 1,650.00 in equal monthly payments over 18 months (no less than 18 months).
Any additional fees allowed by the Court shall be paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on use
of this paragraph]

3.5       Pay the following sub-paragraphs concurrently:

(A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition arrearage on debts paid under paragraphs 3.3(C)
or (D) in equal monthly installments over the period set forth below and with the interest rate identified below, estimated as follows:

 CREDITOR NAME                          TOTAL AMOUNT DUE               CURE PERIOD                    INTEREST RATE
 Freedom Mortgage Corporation $4,575.00                                48 months                      0.00


                                                                      2 
Software Copyright (c) 1996‐2019 Best Case, LLC ‐ www.bestcase.com                                                   Best Case Bankruptcy 
         Case 19-41818              Doc 17         Filed 04/09/19 Entered 04/09/19 18:16:41                 Main Document
                                                                 Pg 6 of 10
     (B) Secured claims to be paid in full. The following claims shall be paid in full in equal monthly payments over the period set
forth below with 6.75 % interest:

 CREDITOR                               EST BALANCE DUE                       REPAY PERIOD             TOTAL w/INTEREST
 -NONE-

     (C) Secured claims subject to modification. Pay all other secured claims the fair market value of the collateral, as of the date the
petition was filed, in equal monthly payments over the period set forth below with 6.75 % interest and with any balance of the debt
to be paid as non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set forth below for a
claim to be paid under this paragraph, the claim will be paid over the plan length.

 CREDITOR                       BALANCE DUE                     FMV                    REPAY PERIOD           TOTAL w/INTEREST
 Chrysler Capital               13,875.29                       12,000.00              60 months                            $14,172.00
 Commerce Bank                  11,870.00                       10,000.00              60 months                            $11,809.80
 Metropolitan St. Louis         1,020.47                        151,500.00             60 months                             $1,203.94
 Sewer District

     (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s) to be paid by Trustee or by the co-
debtor as noted below. If paid by Trustee, such claim(s) shall be paid in equal monthly installments over the period and with interest
as identified below:

 CREDITOR                           EST BALANCE                        TRUSTEE/CO-DEBTOR           PERIOD           INTEREST RATE
 -NONE-

     (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice filed pursuant to Federal Rule of
Bankruptcy Procedure 3002.1 as a supplement to an allowed claim or any other post-petition fees and costs which the Court allows
and orders the Trustee to pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan duration and
shall not receive interest.

3.6       Additional Attorney Fees. Pay $ 2400 of Debtor's attorney's fees and any additional Debtor's attorney's fees allowed by the
Court.

3.7       Pay sub-paragraphs concurrently:

     (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor guaranteed debt to be paid by Trustee or by
the co-debtor as noted below. If paid by Trustee, pay claim in full with interest rate as identified below:

 CREDITOR NAME                          EST TOTAL DUE                         TRUSTEE/CO-DEBTOR        INTEREST RATE
 -NONE-

    (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or recoverable by, a governmental unit, will be
paid a fixed amount with the balance to be owed by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and
1322(a)(4). Regular payments that become due after filing shall be paid directly by Debtor(s):

 CREDITOR                                            TOTAL DUE                               TOTAL AMOUNT PAID BY TRUSTEE
 -NONE-

3.8      Priority Claims. Pay priority claims allowed under § 507 that are not addressed elsewhere in the plan in full, estimated as
follows:

 CREDITOR NAME                                               TOTAL AMOUNT DUE
 Collector of Revenue                                        $717.24
 IRS                                                         $33,686.10

3.9       Pay the following sub-paragraphs concurrently:

     (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed: $ 181,041.28 . Amount required
to be paid to non-priority unsecured creditors as determined by §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $ 0.00 .


                                                                             3 
Software Copyright (c) 1996‐2019 Best Case, LLC ‐ www.bestcase.com                                                    Best Case Bankruptcy 
          Case 19-41818             Doc 17         Filed 04/09/19 Entered 04/09/19 18:16:41                  Main Document
                                                                 Pg 7 of 10
Amount required to be paid to nonpriority unsecured creditors as determined by §1325(b) calculation: $ -76,896.60 . Debtor
guarantees a minimum of $ 0.00 (Dollar amount or 100%) will be paid to non-priority unsecured creditors.

     (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
following creditor(s). (Choose one).

         Any deficiency shall be paid as non-priority unsecured debt.
         The Trustee shall stop payment on the creditor's claim until such time as the creditor files an amended claim showing the
      secured and unsecured deficiency (if any) still owed after sale of the surrendered collateral

CREDITOR                                                     COLLATERAL
-NONE-

   (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory contract(s) with the following creditor(s).
Any balance to be paid as non-priority unsecured debt:

CREDITOR                                                     CONTRACT/LEASE
-NONE-

Part 4.              OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than the Debtor, will make all pre-
confirmation disbursements pursuant to § 1326(a).

4.2      All creditors entitled to pre-confirmation disbursements, including lease creditors, must file a proof of claim to be entitled to
receive payments from the Chapter 13 Trustee.

4.3       The proof of claim shall control the valuation of collateral and any valuation stated in the plan shall not be binding on the
creditor.

4.4     The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for payment to any creditor secured by a
mortgage on real estate pending filing of a claim.

4.5        Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6      Debtor is not to incur further credit or debt without the consent of the Court unless necessary for the protection of life, health
or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the payment of the underlying debt
determined under non-bankruptcy law or discharge under § 1328. However, Debtor will request avoidance of non-purchase money
liens secured by consumer goods as well as judicial liens which impair exemptions and said creditors will not retain their liens if the
court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be applied to the amount owed such
claimant.

Part 5.              NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
otherwise included in the Official Form or Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in Part 1 of this Plan:

5.1



5.2
                                                                      4 
Software Copyright (c) 1996‐2019 Best Case, LLC ‐ www.bestcase.com                                                       Best Case Bankruptcy 
          Case 19-41818             Doc 17         Filed 04/09/19 Entered 04/09/19 18:16:41                       Main Document
                                                                 Pg 8 of 10


Part 6.              VESTING OF PROPERTY OF THE ESTATE

6.1         Title to Debtor's property shall re-vest in the Debtor(s) upon confirmation.

Part 7.              CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the provisions in this Plan are identical to
those contained in Official Local Form 13 of the Eastern District of Missouri, other than any Nonstandard Plan Provisions in
Part 5.

    DATE:      April 9, 2019                                          DEBTOR:       /s/ Brian Keith Henderson
                                                                                    Brian Keith Henderson

    DATE:      April 9, 2019                                          DEBTOR:       /s/ Cynthia Marie Henderson
                                                                                    Cynthia Marie Henderson

    DATE:      April 9, 2019                                          /s/ Tracy A. Brown
                                                                      Tracy A. Brown #47074MO
                                                                      Attorney or Debtor(s)
                                                                      Law Office of Tracy A. Brown, PC
                                                                      1034 S. Brentwood Blvd., Suite 1830
                                                                      St. Louis, MO 63117-1284
                                                                      314-644-0303
                                                                      314-644-0333
                                                                      tbrownfirm@bktab.com

 




                                                                              5 
Software Copyright (c) 1996‐2019 Best Case, LLC ‐ www.bestcase.com                                                       Best Case Bankruptcy 
          Case 19-41818                    Doc 17           Filed 04/09/19 Entered 04/09/19 18:16:41   Main Document
                                                                          Pg 9 of 10
 IRS Insolvency
 1222 Spruce St.
 MS 5334 STL
 Saint Louis, MO 63103
 Jefferson Capital Systems, LLC
 PO Box 1999
 Saint Cloud, MN 56302
 Labtest
 5000 Cedar Plaza Pkwy Ste 200
 Saint Louis, MO 63128
 Lincoln Finance Co.
 c/o Edward Sher
 1 Campbell Plaza, Ste. 1A North
 Saint Louis, MO 63139
 Medi Credit Inc
 P.O. Box 1629
 Maryland Heights, MO 63043
 Merrick
 c/o Carson and Smithfield
 PO Box 9216
 Old Bethpage, NY 11804
 Metropolitan St. Louis Sewer District
 Attn: Bankruptcy Dept
 2350 Market Street
 Saint Louis, MO 63103-2555
 Missouri American Water
 Attn: Billing/Bankruptcy
 727 Craig Rd
 Saint Louis, MO 63141-0715
 Money Lion
 PO Box 1547
 Sandy, UT 84091-1547
 Naman Ghazal-Albar, MD
 PO Box 652
 Chesterfield, MO 63006
 National Credit Adjusters, LLC
 327 West 4th Avenue
 PO Box 3023
 Hutchinson, KS 67504
 Navient
 Attn: Bankruptcy
 PO Box 9000
 Wiles-Barr, PA 18773
 North Shore Agency
 270 Spagnol Rd, Ste 111
 Melville, NY 11747
 One Advantage
 7650 Magna Drive
 Belleville, IL 62223
 Quest Diagnostics
 PO Box 7306
 Hollister, MO 65673-7306
 Receivable Solutions, Inc.
 P.O. Box 1984
 Southgate, MI 48195
 Rise
 Attn: Bankruptcy
 PO Box 101808
 Fort Worth, TX 76185


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy
          Case 19-41818                    Doc 17           Filed 04/09/19 Entered 04/09/19 18:16:41           Main Document
                                                                         Pg 10 of 10
 Safeco Insurance
 1415 Elbridge Payne Rd
 Suite 230
 Chesterfield, MO 63017-8522
 South St. Louis Dental Group
 6451 Chippewa St
 Saint Louis, MO 63109
 Southlaw
 13160 Foster, Suite 100
 Overland Park, KS 66213-2660
 Spectrum
 PO Box 790086
 Saint Louis, MO 63179-0086
 Spire
 Drawer 2
 Saint Louis, MO 63171
 SSM Healthcare - Depaul Hospital
 1145 Corporate Lake Drive
 Saint Louis, MO 63132
 St.Louis Community Credit Union
 3651 Forest Park Ave.
 Saint Louis, MO 63108
 SYNCB/JC Penny
 PO Box 965036
 Orlando, FL 32896-5007
 Synchrony Bank/Sams Club
 Attn: Bankruptcy Dept
 PO Box 965060
 Orlando, FL 32896
 Universal Fidelity LP
 PO Box 941911
 Houston, TX 77094-8911
 US Dept of Educ/Great Lakes
 Attn: Bankruptcy
 PO Box 7860
 Madison, WI 53707
 Verizon Wireless
 Attn: Verizon Wireless Bankruptcy Admini
 500 Technology Dr, Ste 550
 Weldon Spring, MO 63304
 Web Bank Finger Hut
 6250 Ridgewood
 Wf/fmg
 Attn: Bankruptcy
 PO Box 51193
 Los Angeles, CA 90051



                                                                         /s/ Tracy A. Brown
                                                                         Tracy A. Brown #47074MO
                                                                         Law Office of Tracy A. Brown, PC
                                                                         1034 S. Brentwood Blvd., Suite 1830
                                                                         St. Louis, MO 63117-1284
                                                                         314-644-0303Fax:314-644-0333
                                                                         tbrownfirm@bktab.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
